        Case 3:20-cv-02731-VC Document 133-2 Filed 05/09/20 Page 1 of 4




             CHOUNG WOOHN AHN SHORT-FORM BAIL APPLICATION

SUMMARY:

Mr. Ahn is 74 years old and has numerous, serious health conditions that put him at extremely
high risk should he contract COVID-19, including: diabetes, hypertension, possible lung cancer,
and severe heart-related issues (including a recent heart attack). He has been a lawful permanent
resident in the United States for over 30 years. He has two adult U.S. citizen children, 2 U.S.
citizen siblings in Northern California, and 1 adult brother in Canada. Upon release, he will live
with his U.S. Citizen sister and brother-in-law in Milpitas, California.

   1. Name: Choung Woohn Ahn

   2. Age: 74

   3. Sex: Male

   4. Primary Language: Korean

   5. If Hearing, Is An Interpreter Needed? Yes

   6. Detention: Mesa Verde Detention Facility

   7. Dorm Unit: C

   8. Date of Bond Hearing, If Any: N/A.

   9. Outcome of Bond Hearing, If Any: N/A

   10. Length of Time in Detention: In ICE custody since February 21, 2020. Previous to that,
       he had been in state criminal custody since October 2011.

   11. Medical Condition(s) That Put Detainee At Risk:

Counsel represents the following based on conversations with Mr. Ahn as well as review of his
medical records from Mesa Verde, which are available upon the Court’s request:

      Mr. Ahn is 74 years old.
      Mr. Ahn has suffered from diabetes for over twenty years. He currently takes medication
       to treat it.
      While at Mesa Verde, Mr. Ahn began experiencing shortness of breath and was brought
       to the emergency department of a local hospital. He received treatment for 5 days, and
       was released. Medical records from Mesa Verde confirm that in mid-March 2020, he saw
       a physician who diagnosed him as having a “pulmonary mass,” “shortness of breath”
       and “chronic cough.” The doctor’s notation reads: “Highly concerning of cancer”.
       Mesa Verde medical records confirm that a lung biopsy was completed, but counsel has
                                                                      Name: Choung Woohn Ahn
                                                                                           1
        Case 3:20-cv-02731-VC Document 133-2 Filed 05/09/20 Page 2 of 4




       been unable to confirm the results of the biopsy. Mr. Ahn’s counsel has requested
       medical records for Mr. Ahn from the hospital where Mr. Ahn was seen, but has not yet
       received those medical records.
           o Mr. Ahn understands that he was diagnosed with lung cancer. Mr. Ahn was
              supposed to have a follow up appointment several weeks ago, but based on his
              communications with his attorney, he has not yet been back for the follow up
              care. Mesa Verde medical records reflect that Mr. Ahn went in for follow up
              pulmonary care on March 30, but the medical record contains a notation that
              “providers are refusing to see detainee at the moment due to not having an
              authorization. Per ICE, authorization cannot be approved until a LOU is
              established.” Class counsel does not know what “a LOU” is, but it appears that
              ICE has not authorized Mr. Ahn’s follow up pulmonary care.
           o Medical records from Mesa Verde also report that Mr. Ahn is a “former heavy
              smoker.”
      Medical records confirm that Mr. Ahn suffers from hyperlipidemia (or high cholesterol)
       and hypertension. He takes medication for this.
      While at Mesa Verde, he has experienced difficulty walking due to swollen lower
       extremities. Medical staff have prescribed him hydrochlorothiazide, a diuretic medication
       often used to treat high blood pressure and swelling due to fluid buildup.
      Mr. Ahn also appears to have ongoing serious heart issues.
           o Sometime last year, Mr. Ahn suffered a heart attack while in Solano County
              Prison. He continues to experience chest pain. His Mesa Verde medical records
              confirm that he suffers from angina.
      Mr. Ahn’s medical records also confirm that he has latent tuberculosis.

Medical records from Mesa Verde reflect that, as of February 27, 2020, Mr. Ahn was taking at
least 8 different medications to treat his multiple health conditions.


   12. Attorney Name, Phone, Address and Email:

       Priya Arvind Patel
       650-762-8990
       3400 East 12th Street, Oakland, CA 94601
       ppatel@centrolegal.org

   13. Felony or Misdemeanor Convictions, Including Date and Offense:

    On October 10, 2011, Mr. Ahn was arrested for and later plead nolo contendere to Cal. PC
187/664 (attempted murder) and Cal. PC 12022.5(a) (personal use of a firearm). He was
sentenced to 10 years in prison. According to arrest records, that conviction arose out of a
domestic dispute with his then-spouse. California prison authorities released Mr. Ahn early, on
or around February 21, 2020, and he was then transferred to ICE custody.




                                                                     Name: Choung Woohn Ahn
                                                                                          2
         Case 3:20-cv-02731-VC Document 133-2 Filed 05/09/20 Page 3 of 4




    Mr. Ahn has not had contact with his ex-spouse in nearly a decade, and they do not share any
children in common. She does not reside at the residence where Mr. Ahn will reside upon
release, and Mr. Ahn will stay away from her upon release.

   14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
       Offense: N/A

   15. Scheduled Removal Date, If Any: None. His case is currently pending before the
       Immigration Court.

   16. Family:

    Mr. Ahn has 2 U.S. citizen adult children, 2 U.S. citizen adult siblings (in Milpitas, CA and
in Oakland, CA), and 2 other adult siblings (in Korea and Canada).

   17. Proposed Custodian and Description of Proposed Release Residence:

    Mr. Ahn’s brother-in-law, Chan Young Pak,                     has committed to receiving
and caring for Mr. Ahn. Mr. Pak is a U.S. Citizen who is married to Mr. Ahn’s U.S. Citizen
sister, Woo Young Pak. Mr. Ahn will reside with Mr. Pak and Ms. Pak at
Milpitas, CA 95035, a 3 bedroom and 3 bathroom home that the Paks have owned since around
1997. When Mr. Ahn was released from criminal custody earlier this year, he was authorized to
live at Mr. Pak’s home upon release.

    Upon release, Mr. Pak will pick up Mr. Ahn and bring him to the family home. The family’s
home is sufficient to permit Mr. Ahn to quarantine for 14 days, maintain social distancing, and
abide by any conditions the court may impose. All of Mr. Ahn’s siblings, including Mr. Pak,
have committed to ensuring that Mr. Ahn complies with all immigration requirements, including
attending court.

    As a lawful permanent resident, Mr. Ahn will qualify for MediCal or MediCare, if his
siblings are unable to afford private health insurance. Mr. Ahn’s siblings and brother-in-law will
ensure that he receives proper follow up treatment for his numerous medical issues.

   18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
       family members, prior employment, etc.):

   Mr. Ahn has lived and worked in Northern California since the 1980s. He will be living in
Milpitas, with his U.S. citizen sister and brother-in-law. His other U.S. citizen sister also lives in
Northern California.

   19. Employment History:

      Former Owner, Chong’s Trading, San Leandro, CA (2000-2007)
      Former Owner, Ice Cream Shop, Sacramento, CA (1995-2000)
      Employee, Park’s Gas Station, Oakland, CA (1988-1995)

                                                                         Name: Choung Woohn Ahn
                                                                                              3
        Case 3:20-cv-02731-VC Document 133-2 Filed 05/09/20 Page 4 of 4




   20. Other Information Relevant to Bail Determination:

    On May 4, 2020, Judge Donato denied without prejudice a motion for a temporary
restraining order in a habeas petition filed by Mr. Ahn and two other medically vulnerable Mesa
Verde detainees. Ahn, et al. v. Barr, et al., 3:20-cv-02604-JD (ECF 22) (N.D. Cal. May 4, 2020).
The court reserved the question of whether to grant Mr. Ahn’s habeas petition, but found that he
and the other petitioners had not satisfied the legal standard for a TRO. Among other reasons for
the denial, the court found that the evidence submitted did not sufficiently document the
conditions at Mesa Verde. Mr. Ahn respectfully believes that he should be released given
the evidence now before this Court of the conditions at Mesa Verde, his age, significant medical
vulnerabilities, and the time that has passed since the acts giving rise to his conviction.

   In addition, since Judge Donato’s May 4, 2020 decision, Mr. Ahn’s counsel has received and
been able to review Mr. Ahn’s medical records from Mesa Verde, as summarized above. Those
medical records confirm the seriousness of Mr. Ahn’s health vulnerability to COVID-19.

   21. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions): Medical records are available upon request.

       ___ Medical Records
       ___ Rap Sheet
       ___ Letter from Proposed Custodian
       ___ Bond Hearing Decision
       ___ Bond Hearing Transcript

This application was prepared using information provided by immigration attorneys at Centro
Legal de La Raza and my discussion with those attorneys.

In preparing this application, class counsel also reviewed filings from Mr. Ahn’s habeas case
before Judge Donato, including ICE enforcement records and criminal records, and medical
records from Mesa Verde. In preparing this application, class counsel did not have access to
information from the California Department of Corrections and Rehabilitation about Mr. Ahn’s
rehabilitation while in prison.

Respectfully submitted,

s/Sean Riordan
Sean Riordan




                                                                     Name: Choung Woohn Ahn
                                                                                          4
